Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Costantino on August 28, 2021.
Please amend claims to match the claims below:

	1.	(Currently Amended)  A control system for a hybrid vehicle in which an engine and a first motor are connected to an input side of an automatic transmission including a plurality of engagement devices, a second motor is connected to an output side of the automatic transmission, and a shifting operation of the automatic transmission is executed by engaging a predetermined engagement device of the plurality of engagement devices, the control system comprising:
		a controller that controls the first motor and the second motor; 
		wherein the controller is configured to
		calculate an amount of change in an output torque of the automatic transmission during a period between a start and a completion of the shifting operation to establish a predetermined gear stage, based on a relation between a torque capacity of the predetermined engagement device to be 
		calculate, for each of the first motor and the second motor, power required to reduce the amount of change in the output torque of the automatic transmission that has been calculated to a predetermined value,
		select one of the first motor and the second motor that requires less power to reduce the amount of change in the output torque of the automatic transmission to the predetermined value,  
		use the selected one of the first and second motors to reduce the amount of change in the output torque of the automatic transmission to the predetermined value,
		determine whether both of the first motor and the second motor are available to generate a torque to reduce the amount of change in the output torque of the automatic transmission, 
		select one of the first motor and the second motor that requires less power to reduce the amount of change in the output torque of the automatic transmission to the predetermined value, in a case that both of the first motor and the second motor are available to generate the torque to reduce the amount of change in the output torque of the automatic transmission, and
		select one of the first motor and the second motor that is available to reduce the amount of change in the output torque of the automatic transmission to the predetermined value, in a case that the other one of the first motor and the second motor is not available to generate the torque to reduce the amount of change in the output torque of the automatic transmission.  
	2.	(Previously Presented)  The control system as claimed in claim 1, 
		wherein the predetermined gear stage is established by engaging a plurality of the engagement devices in a predetermined order, and 
		the controller is further configured to calculate the amount of change in the output torque of the automatic transmission based on a torque capacity of the disengaged engagement device 
	3.	(Previously Presented)  The control system as claimed in claim 1, 
		wherein the controller is further configured to calculate the amount of change in the output torque of the automatic transmission using an equation of motion of the automatic transmission, and 
		the predetermined value is set to zero.   
	4.	(Previously Presented)  The control system as claimed in claim 2, 
		wherein the controller is further configured to calculate the amount of change in the output torque of the automatic transmission using an equation of motion of the automatic transmission, and 
		the predetermined value is set to zero.  
	5. - 9.  (Canceled)
	10.	(Currently Amended)  The control system as claimed in claim 1, wherein
		a gear stage of the automatic transmission is shifted among a plurality of stages including at least:
			a neutral stage in which a torque transmission between an input shaft and an output shaft of the automatic transmission is interrupted,
			a first stage in which a gear ratio between the input shaft and the output shaft is a predetermined ratio,
			a second stage in which the gear ratio is smaller than the predetermined ratio, and
			a third stage in which the gear ratio is smaller than the gear ratio in the second stage, and
		the controller is further configured to select the second motor to reduce the amount of change in the output torque of the automatic transmission to the predetermined value, when shifting the gear stage of the automatic transmission from the neutral stage to the first stage or when shifting the gear stage of the automatic transmission from the second stage to the third stage.
	11.	(Previously Presented)  The control system as claimed in claim 1, wherein
		the first motor is connected to the input side of the automatic transmission in a transmitting path of an output torque of the engine, and
		the amount of change includes an amount of change in a torque of an output shaft of the automatic transmission.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-4, 10 and 11 are allowed.
Claims 5-9 are canceled.



Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662